DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “receiving”, “training” and “accessing” and “predicting, using”. This judicial exception is not integrated into a practical application because the above recitation is only receiving data, training a learning engine, accessing data and predicting using the learning engine.  This can be a human act.  The claims state training and predicting using but nothing is claimed as to how and then once this is done how it is used. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a learning engine is only used to carry out the method.  Therefore, the claim is ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41-60 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chang et al. (U.S. Publication Number 2017/0095692).
Referring to claims 41 & 60, Chang et al. discloses receiving, at the biomechanical model custodian system, first experiencing entity data (paragraph 0029, 0055 & 0061) comprising: first biomechanical movement data indicative of a first type of biomechanical movement made by a first experiencing entity while moving over a first period of time (paragraph 0058); and first achievement data indicative of a first distance traveled by the first experiencing entity while moving over the first period of time, as determined by the global positioning subsystem (paragraphs 0033 & 0075); training, at the biomechanical model custodian system, a learning engine using the received first experiencing entity data; accessing, at the biomechanical model custodian system, second experiencing entity data comprising second biomechanical movement data indicative of the first type of biomechanical movement made by a second experiencing entity while moving over a second period of time (paragraph 0084); and after the training, predicting, using the learning engine at the biomechanical model custodian system and the accessed second experiencing entity data, second achievement data indicative of a second distance traveled by the second experiencing entity while moving over the second period of time (paragraph 0101).  Chang et al. does not disclose an exosuit comprising a base layer, a power layer, and a plurality of sensors, wherein the exosuit is operative to provide a plurality of assistive movements and wherein the learning engine calibrates the exosuit to execute at least one of the assistive movements and selectively engaging at least one of the plurality of assistive movements based on the predicted second achievement data.  However, Cromie et al. teaches an exosuit comprising a base layer (paragraph 0005), a power layer (paragraph 0005), and a plurality of sensors (paragraph 0007), wherein the exosuit is operative to provide a plurality of assistive movements (paragraphs 0005, 0008, 0009 & 0096) and wherein the learning engine calibrates the exosuit to execute at least one of the assistive movements (paragraphs 0093, 0134 and  0135) and selectively engaging at least one of the plurality of assistive movements based on the predicted second achievement data (paragraph 0098). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an exosuit comprising a base layer, a power layer, and a plurality of sensors, wherein the exosuit is operative to provide a plurality of assistive movements and wherein the learning engine calibrates the exosuit to execute at least one of the assistive movements and selectively engaging at least one of the plurality of assistive movements based on the predicted second achievement data, as disclosed by Cromie et al, incorporating into Chang et al. in order to assist the wearer in performing particular activities, provide other functionality such as communication to the wearer through physical expressions to the body, engagement of the environment, or capturing of information from the wearer.
Referring to claim 42, Chang et al. discloses wherein the first experiencing entity is the second experiencing entity (paragraph 0118).
Referring to claim 43, Chang et al. discloses wherein the first experiencing entity is different than the second experiencing entity (paragraph 0119). 
Referring to claim 44, Chang et al. discloses wherein the first type of biomechanical movement comprises cadence (paragraph 0108).
Referring to claim 45, Chang et al. discloses wherein the first type of biomechanical movement comprises vertical displacement of the pelvis (paragraph 0114). 
Referring to claim 46, Chang et al. discloses wherein the first type of biomechanical movement comprises pelvic transverse rotation (paragraph 0118) 
Referring to claim 47, Chang et al. discloses wherein the first type of biomechanical movement comprises pelvic tilt (paragraph 0116).
Referring to claim 48, Chang et al. discloses wherein the first type of biomechanical movement comprises pelvic drop (paragraph 0116). 
Referring to claim 49, Chang et al. discloses wherein: the first biomechanical movement data is indicative of: the first type of biomechanical movement made by the first experiencing entity while moving over the first period of time (paragraph 0084); and a second type of biomechanical movement made by the first experiencing entity while moving over the first period of time (paragraph 0101); the second biomechanical movement data is indicative of: the first type of biomechanical movement made by the second experiencing entity while moving over the second period of time (paragraph 0101); and the second type of biomechanical movement made by the second experiencing entity while moving over the second period of time (paragraph 0118); and the first type of biomechanical movement is different than the second type of biomechanical movement (paragraph 0118).
Referring to claim 50, Chang et al. discloses wherein: the first type of biomechanical movement comprises one of: cadence (paragraph 0118); vertical displacement of the pelvis; pelvic transverse rotation; pelvic tilt; or pelvic drop; and the second type of biomechanical movement comprises another one of: cadence; vertical displacement of the pelvis; pelvic transverse rotation; pelvic tilt (paragraph 0118); or pelvic drop.
Referring to claim 51, Chang et al. discloses wherein the learning engine is a regression model (paragraph 0069). 
Referring to claim 52, Chang et al. discloses further comprising: detecting, with the biomechanical model custodian system, that the predicted second achievement data for the second experiencing entity satisfies a rule (paragraph 0061); in response to the detecting, generating, with the biomechanical model custodian system, control data associated with the satisfied rule (claims 3 & 14); and controlling a functionality of a managed element of the biomechanical model custodian system using the generated control data (paragraphs 0025, 0028 & 0058). 
Referring to claims 53 & 57, Chang et al. discloses wherein the rule requires that the predicted second achievement data comprises a particular variance in distance traveled by the moving second experiencing entity between a first subperiod of the second period of time and a second subperiod of the second period of time (paragraph 0058). 
Referring to claim 54, Chang et al. discloses wherein: the second experiencing entity data further comprises direction movement data indicative of at least one direction traveled by the second experiencing entity while moving over the second period of time, as determined by a magnetometer (paragraph 0033); and the method further comprises determining, with the biomechanical model custodian system, using the predicted second achievement data and the direction movement data, a navigational pathway traversed by the second experiencing entity through space over the second period of time (paragraph 0058).
Referring to claims 55 & 58, Chang et al. discloses further comprising: detecting, with the biomechanical model custodian system, that the determined navigational pathway satisfies a rule (paragraph 0061); in response to the detecting, generating, with the biomechanical model custodian system, control data associated with the satisfied rule (claims 3 & 14); and controlling a functionality of a managed element of the biomechanical model custodian system using the generated control data (paragraphs 0025, 0028 & 0058).
Referring to claim 56, Refer to claims 41 & 52 above. 
Referring to claim 59, Chang et al. discloses wherein the detecting comprises detecting that the determined navigational pathway satisfies the rule (Figs. 8A & 8B). 
Referring to claim 60, Refer to claims 41 & 49 above. 
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. The applicant attempts to overcome the 35 USC 101 rejection but the Examiner still upholds the rejection.
Claims 41-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  These claims recite steps and therefore, is a process. The claim(s) recite(s) “receiving…, training…“accessing…., “predicting and “selectively…The steps listed before, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “an exosuit”, “plurality of sensors”, and “biomechanical model custodian system”.  That is, other than reciting “an exosuit”, “plurality of sensors”, and “biomechanical model custodian system” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the ““an exosuit”, “plurality of sensors”, and “biomechanical model custodian system”, the claim encompasses a person receiving data, training, accessing information, making predictions and selectively engaging. The mere nominal recitation of by a ““an exosuit”, “plurality of sensors”, and “biomechanical model custodian system” does not take the claim limitations out of the mental process grouping.  These claims recite purely mental processes.  All limitations are either received, trained, predicted, accesses and/or selected generated which can all be done in the human mind or via paper and pen.  Thus, the claims further recite a mental process.  Step 2A Prong Two: The claim recites the additional elements of “an exosuit”, “plurality of sensors”, and “biomechanical model custodian system”.  This judicial exception is not integrated into a practical application because the limitations can be performed in the mind or an act performed by a human. The “an exosuit”, “plurality of sensors”, and “biomechanical model custodian system” in the steps is recited at a high level of generality, i.e., as “an exosuit”, “plurality of sensors”, and “biomechanical model custodian system” is only performing a generic function of collecting data and/or using those elements to carry out the function.  Nothing is done with the information obtained.  This generic “an exosuit”, “plurality of sensors”, and “biomechanical model custodian system” limitations are no more than mere instructions to apply the exception using a generic components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea.  Step 2B: As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic components.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception using generic components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the claim is ineligible.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walsh et al. (U.S. Publication Number 2015/0173993) teaches a soft exosuit for assistance with human motion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715